Judgment of the City Court of Yonkers reversed on the law and the facts and a new trial ordered, costs to abide the event, on the ground that there is no proof of negligence, and the trespass or physical invasion was not sufficient to justify the amount of damages awarded. Lazansky, P. J., Carswell and Tompkins, JJ., concur; Young and Scudder, JJ., dissent and vote to affirm the judgment on the ground that the testimony shows that plaintiff’s dwelling was within between fifteen and twenty-two feet of the place where defendant’s blasting was done and that there was testimony to the effect that by a blast a steel mat weighing about a ton was thrown into the air higher than plaintiff’s dwelling, and such evidence, if believed, would show negligent blasting by the defendant. There is also evidence of an invasion of the plaintiff’s property.